Citation Nr: 1403366	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B. N. 


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

The Veteran seeks a higher rating for PTSD.  In September 2012, the Veteran testified that his PTSD had become worse since he was last examined by VA in October 2010.  As the evidence suggests a material change in the disability, a reexamination to determine the current severity of the disability is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's posttraumatic stress disorder treatment from the VA Danbury Community Based Outpatient Clinic since March 2012.  






2.  Afford the Veteran a VA examination to determine the current level of occupational and social impairment due to posttraumatic stress disorder.  

The Veteran's file must be made available to the examiner for review. 

3.  Then, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


